Citation Nr: 1501709	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an initial disability rating (or evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD) from October 16, 2007 to August 13, 2014.

2.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities.  
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Regional Office (RO) in San Diego, California.

In a December 2012 decision, the Board granted a higher initial rating of 70 percent for PTSD for the portion of the rating period from October 16, 2007 to June 14, 2012; denied an initial rating in excess of 70 percent for the entire rating period; and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the portion of the Board's decision denying an initial rating in excess of 70 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was partially vacated pursuant to an August 2013 Joint Motion for Partial Remand (Joint Motion) on the basis of agreement that the Board erred when it did not adequately consider and address the Global Assessment of Functioning test scores, and because the Board's determination regarding an extraschedular rating was premature in light of its remand of the issue of entitlement to a TDIU. 
The issue of entitlement to a TDIU was remanded on the basis that the evidence of record, including statements from the Veteran and a December 2007 statement from a VA treating psychologist, had raised the issue of a TDIU as part of the initial rating appeal for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with proper notice; obtain all outstanding VA treatment records related to the Veteran's treatment of service-connected disabilities, including Vet Center records; provide the Veteran with a VA medical examination; and adjudicate the appeal.  

During the course of remand and as a result of the ordered development, a TDIU was granted from December 20, 2007 (i.e., the date of the letter from a treating VA psychologist that opined that the Veteran was unemployable due to PTSD) to August 13, 2014, with a 100 percent schedular rating for PTSD granted from August 13, 2014, forward.  See October 2014 rating decision.  In consideration thereof, and for reasons explained further below, a 100 percent schedular disability rating for PTSD for the entire rating period renders moot the TDIU appeal for the same period; therefore, the TDIU appeal must be dismissed as moot.  The Board finds that there has been compliance with the ordered development.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD symptoms have more nearly approximated total occupational and social impairment.  

2.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for PTSD is met for the rating period from October 16, 2007 to August 13, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to an initial rating in excess of 70 percent for PTSD from October 16, 2007 to August 13, 2014 has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for PTSD), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue.  

     Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the initial rating period on appeal (i.e., from October 16, 2007 to August 13, 2014), PTSD is rated at 70 percent under the criteria found at 38 C.F.R § 4.130, DC 9411.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 71 to 80 reflect that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

Initial Rating for PTSD Analysis

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the Veteran's service-connected PTSD more closely approximates the schedular criteria of total occupational impairment for a 100 percent rating under DC 9411 for the rating period from October 16, 2007 to August 13, 2014.  The lay and medical evidence considered in this case reflects a disability picture that more nearly approximates total occupational impairment due to PTSD, which is the level of functional impairment contemplated by the 100 percent schedular rating under DC 9411.  For example, in December 2007, a treating VA psychologist wrote that PTSD symptoms that had been reported by the Veteran, including difficulty focusing, concentrating, following complex directions and shifting tasks, on-going anxiety, irritability and periods of depression lasting as long as several days, would likely make it difficult for the Veteran to function well enough to be employable.  Also, at the June 2008 and January 2009 VA PTSD examinations, the Veteran credibly reported poor occupational relationships, and the Veteran's spouse wrote, in a November 2008 statement, that there were multiple instances when PTSD symptoms had prevented the Veteran from going to work.  The December 2007 medical opinion provided by the treating VA psychologist and the credible lay statements from the Veteran and his spouse are of significant probative value.  The Veteran has been unemployed throughout the entire rating period.      

The evidence also more nearly approximates total social impairment due to PTSD.  The Veteran has been married to his wife for approximately forty four years and has reported having good or positive family relationships at various times.  See, e.g., the June 2008 and January 2009 VA PTSD examination reports.  However, there is evidence of significant marital strain caused by PTSD and its associated symptomatology.  See, e.g., November 2008 statement from the Veteran's spouse.  Also, mental health professionals have noted an inability to get along with others, especially in a group setting, and an inability to establish and maintain effective relationships due to PTSD.  See, e.g., January 2009 Vet Center treatment record and June 2012 VA PTSD examination report.  Furthermore, after examining the Veteran and reviewing the record, the August 2014 VA PTSD examiner opined that the Veteran was totally socially impaired due to PTSD, and was not capable of managing his financial affairs.  Because the symptomatology and functional impairment due to PTSD is essentially unchanged throughout the rating period, and the August 2014 VA PTSD examiner specifically cited to the December 2007 letter from the treating VA psychologist and the prior VA PTSD examinations performed throughout the rating period when providing the medical opinion that the Veteran was totally occupationally and socially impaired, it is reasonable to infer that the level of impairment and severity of symptomatology and functional impairment due to PTSD described by the August 2014 VA PTSD examiner applies to the entire remaining initial rating period from October 16, 2007 to August 13, 2014.        

The evidence also demonstrates some psychiatric symptomatology specifically contemplated by the 100 percent schedular rating throughout the rating period from October 16, 2007 to August 13, 2014, which is relevant because it tends to show total occupational and social impairment.  For example, the January 2009 VA examiner noted that PTSD caused occasional difficulty in performing activities of daily living, and intermittent inability to perform activities of daily living is a psychiatric symptom specifically contemplated in the schedular criteria for a 100 percent rating.  The January 2009 VA examiner also noted that the Veteran demonstrated an abnormal thought process because he continued to be preoccupied with his stressors, which approximates the psychiatric symptom of gross impairment of thought processes specifically contemplated in the schedular criteria for a  100 percent rating.  Additionally, the account of engaging in violent altercations and having no problem hurting others at the January 2009 Vet Center psychiatric evaluation approximates the psychiatric symptom of persistent danger of hurting others contemplated by the 100 percent schedular rating.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD disability picture more closely approximates total occupational and social impairment due to PTSD symptomatology; therefore, an initial rating of 100 percent for PTSD is warranted for the rating period from October 16, 2007 to August 13, 2014.  38 C.F.R. §§ 4.3, 4.7.  

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment and GAF scores indicating serious symptoms of PTSD during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2014), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable in this case.  Further, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20 , 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment are specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2014). 

TDIU Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340(a)(2) (2014).

Because a 100 percent schedular rating for PTSD for the remaining initial rating period from October 16, 2007 to August 13, 2014 is now granted, and a 100 percent rating for PTSD was previously granted effective from August 13, 2014 forward in the October 2014 rating decision, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. 

§ 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period (i.e., from October 16, 2007 forward) is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  

The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent from October 16, 2007 forward), service connection is in effect for residuals of a shell fragment wound of the right hand, rated at 10 percent; tinnitus, rated at 10 percent; a right wrist disability, rated at 10 percent from January 15, 2008; burn scar on the left hand, rated at 0 percent; and bilateral hearing loss, rated at 0 percent during the rating period.  The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment.  

The facts presented in this case are distinguishable from the Bradley v. Peake, 
22 Vet. App. 280 (2008), case because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent schedular rating is assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would 

impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.  


ORDER

An initial schedular rating for PTSD of 100 percent for the entire initial rating period is granted. 

The appeal on the issue of TDIU, having been rendered moot, is dismissed.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


